Reese, C. J.
Practically the only difference between this case and In re Agnew, p. 306, post, is that in this case plaintiff purchased the Uneeda Biscuit of the agent of the manufacturer, in this state, after the bundle or package in which the goods were imported had been broken, when the smaller units were purchased by plaintiff, exposed for sale and sold by him at retail. The same principles of law govern as in the Agnew case, and the decision therein is followed.
The petition is denied, and plaintiff is remanded to the custody of the sheriff of Lancaster county.
Writ denied.
Fawcett and Rose, JJ., not sitting.